UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 12, 2015 Palmetto Bancshares, Inc. (Exact name of registrant as specified in its charter) South Carolina 0-26016 74-2235055 State or other jurisdiction of incorporation Commission File Number IRS Employer I.D. number 306 East North Street, Greenville, South Carolina Address of principal executive offices Zip Code 800.725.2265 Registrant’s telephone number N/A (Former Name or Former Address, if Changed Since Last Report ) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5 - CORPORATE GOVERNANCE AND MANAGEMENT Item 5.07 . Submission of Matters to a Vote of Security Holders On August 12, 2015, Palmetto Bancshares, Inc. (the “Company”) held a special meeting of its shareholders (the “Special Meeting”). Of the 12,813,442 shares outstanding and entitled to vote at the Special Meeting,11,561,884 were present in person or by proxy, and the following matters were voted upon and approved by our shareholders at the Special Meeting: Proposal Votes For Votes Against Votes Abstained 1. Approval of the Agreement and Plan of merger dated as of April 22, 2015, by and between United Community Banks, Inc.(“United”) and the Company, under which the Company will merge with and into United. Proposal Votes For Votes Against Votes Abstained 2. Approval of a non-binding advisory vote to approve the compensation that certain executive officers of the Company will receive under existing agreements or arrangements with the Company in connection with the merger. Aproposal to approve the adjournment or postponement of the Special Meeting, if necessary or appropriate, including to solicit additional proxies to approve the Merger Agreement was not voted on because the proposal to approve the Merger Agreement had passed. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PALMETTO BANCSHARES, INC. By: /
